ON MOTION FOR REHEARING

On motion for rehearing, Plaintiff asserts that our decision is at odds with this Court’s decision in Holley v. Missouri Pacific Railroad Co., 867 S.W.2d 610 (Mo.App.1993). Plaintiff argues that these decisions have created a conflict in the law as to when it is proper to modify M.A.I. 24.01 by adding a paragraph on the issue of notice. We disagree.
In Holley, the plaintiff was injured while installing a hood on a locomotive engine. Due to the design of the engine, the installation of a hood required the boilermaker to place himself in an awkward position in a very confined space. The plaintiff was in such a position when he suffered his injury.
On appeal, the defendants argued that the trial court erred in refusing to modify the verdict directing instruction, MAI 24.01, by inserting the paragraph on defendants’ knowledge of the condition set forth in the Notes on Use following MAI 24.01 and in Qualls v. St. Louis Southwestern Ry. Co., 799 S.W.2d 84, 86-87 (Mo. banc 1990). We found no error in the trial court’s refusal of the requested modification of the verdict director. We opined that “there is ample evidence that Defendants had actual knowledge of the conditions which led to Plaintiffs injury.” Holley, 867 S.W.2d at 617. We further found that “unlike the situation in Qualls, the dangerous situation encountered by Plaintiff was not of recent origin; it was inherent in the design of the locomotive. There was simply no dispute that Defendants knew of the space constraints inside the locomotive, ...” Id. Accordingly, we held such knowledge is chargeable to Defendants.
In the present case, we found that at the time of the accident, it was unclear whether defendant had knowledge of the elevator’s unsafe condition. We further found the evidence concerning defendant’s knowledge of the condition of the elevator at the time of plaintiffs accident to be sufficiently disputed to create an issue of fact which should have been submitted to the jury. Under these circumstances, it was error to not modify MAI 24.01 in accordance with the Notes on Use.
In Holley, the dangerous condition encountered by the plaintiff was inherent in the design of the locomotive. The condition was constant and unchanging by design. It was undisputed that the defendant knew of this dangerous condition at the time of the plaintiffs injury. The issue of the defendant’s knowledge being undisputed, there was no reason to submit it to the jury by modifying the verdict director. On the other hand, in Henry, the dangerous condition which contributed to plaintiffs accident was not constant, but an occasional malfunction of the elevator. Also, the evidence was conflicting on defendant’s knowledge of the elevator’s condition at the time of the accident. As in Qualls, this conflicting evidence was sufficient to present an issue of fact to be submit*216ted to the jury and require the modification to MAI 24.01.
Plaintiff’s motion for rehearing or in the alternative application for transfer to the Supreme Court of Missouri is denied.
GRIMM, P.J., and CARL R. GAERTNER, J., concur.